       Case 1:21-cv-05581-GHW-KNF Document 15 Filed 09/15/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ZHUOER LIU,                                                      :

                                    Plaintiff,                  :

                  - against -                                   :                 ORDER

HUNGRYPANDA US, INC.,                                           :           21-CV-5581 (GHW)(KNF)

                                      Defendant.                 :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         A conference was held with counsel to the respective parties on September 14, 2021. As a

result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.       all discovery, of whatever nature, be initiated so as to be completed on or before

                  March 28, 2022;

         2.       the last date on which to amend pleadings will be October 29, 2021. After this date,

                  any motion to amend will be evaluated under Rule 16(b)(4) of the Federal Rules of

                  Civil Procedure;

         3.       the last date on which to join additional parties will be October 29, 2021. After this

                  date, any motion to join additional parties will be evaluated under Rule 16(b)(4) of

                  the Federal Rules of Civil Procedure;

         4.       any dispositive motion shall be served and filed on or before April 28, 2022;

         5.       the response to any such motion and any reply shall be made in accordance with

                  Local Civil Rule 6.1 of this court; and

         6.       if no dispositive motion is made, the parties shall submit their joint pretrial order to

                  the court on or before April 28, 2022. That document must conform to the
     Case 1:21-cv-05581-GHW-KNF Document 15 Filed 09/15/21 Page 2 of 2



             requirements for such an order that are found in the assigned district judge’s

             Individual Rules of Practice.

Dated: New York, New York                            SO ORDERED:
       September 15, 2021




                                               -2-
